DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 4-8, 13-18, 20-23, 25-32, 34-35, 37-41, 45- 49, and 51-55  are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 20210392592) in view of Xiong et al (US 20150326362).

As to claim 1 Ko discloses a method for wireless communications by a user equipment (UE), comprising: receiving a sidelink synchronization signal (Ko ¶0182-last sentence- UE, ... transmit a sidelink synchronization signal (SLSS) and the remaining UEs transmit and receive signals in synchronization with the SLSS; Ko ¶0192- last two sentences- UEs.... receive signals in synchronization with the synchronization signal may be used.....the node may be a global navigation satellite system (GNSS), a BS, an eNB, a gNB, etc.); generating a plurality of reference signals for transmission within a sidelink broadcast channel resource based at least in part on receiving the sidelink synchronization signal- plurality of reference signals considered a DMRS sequence (Ko, Fig 20; ¶0196- 2nd sentence- UE may ...generate a payload of the PSBCH and a sequence of a DMRS mapped to a symbol to which the PSBCH is mapped); and transmitting, within the sidelink broadcast channel resource, a first reference signal of the plurality of reference signals (Ko ¶0239- 2nd sentence- PSBCH may include DMRS REs ). 
Ko however is silent in identifying a plurality of parameters that are configured for generating the plurality of reference signals where the first reference signal is generated based at least in part on applying, to a reference signal sequence, a first parameter of the plurality of parameters that is
orthogonal to a second parameter of the plurality of parameters that is applied to the reference
signal sequence to generate a second reference signal of the plurality of reference signals.- a first parameter equivalent to an orthogonal cover code (OCC). However, in an analogous art Xiong remedies this deficiency: Xiong ¶0032- penultimate sentence- The UE can apply the predetermined OCC to each of the K DMRS sequences, ¶0066- penultimate sentence-apply an orthogonal cover code (OCC) to
each DMRS sequence, wherein the OCC is randomly selected from a pool of OCCs, wherein the OCCs in the pool are predefined based on a value of K ; Xiong ¶0050- 1st and 2nd sentences- UE can generate K DMRS sequences to be transmitted....  a predetermined orthogonal cover code (OCC) can be applied to each DMRS sequence, wherein the predetermined OCC is selected based on a value)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ko with that of Xiong for the purpose of modifying D2D resources (Xiong ¶032- 1st sentence).

As to claim 2 the combined teachings of Ko and Xiong discloses the method of claim 1, wherein receiving the sidelink synchronization signal comprises: receiving the sidelink synchronization signal that indicates an identifier of the sidelink synchronization signal, wherein the plurality of parameters are identified based at least in part on the identifier of the sidelink synchronization signal (Ko ¶0241- The specific ID may be the same as an ID detected from the SSSS sequence. If the S-SSB is repeatedly transmitted with a specific index, an index indicating the S-SSB may be used for the initialization value of the DMRS sequence).

As to claim 4 the combined teachings of Ko and Xiong disclose the method of claim 1, further comprising: transmitting, within the sidelink broadcast channel resource, a first sidelink broadcast transmission that corresponds to the first reference signal (Ko ¶0239- 2nd sentence-  The PSBCH may be modulated and demodulated by CP-based OFDM. Each PSBCH may include DMRS REs and data REs.)

As to claim 5 the combined teachings of Ko and Xiong disclose the method of claim 1, wherein transmitting the first reference signal comprises: transmitting the first reference signal within a plurality of subcarriers of the sidelink broadcast channel resource that are uniformly spaced in Ko ¶0240- the DMRS REs are arranged at equal intervals within an OFDM symbol, and the DMRS REs in each OFDM symbol to which the PSBCH is allocated use the same frequency position).

As to claim 6 the combined teachings of Ko and Xiong disclose the method of claim 5, wherein each of the plurality of subcarriers has at least one intervening subcarrier therebetween ( Ko ¶0139- the PBCH includes data REs and demodulation reference signal (DMRS) REs in each OFDM symbol. There are three DMRS REs per RB, with three data REs between every two adjacent DMRS REs.)

As to claim 7 the combined teachings of Ko and Xiong disclose the method of claim 1, wherein transmitting the first reference signal comprises: transmitting the first reference signal within a plurality of symbol periods of the sidelink broadcast channel resource that are uniformly spaced in time (Ko ¶0242- more OFDM symbols, such as 6 or 8 OFDM symbols, may be used for the PSBCH.)

As to claim 8 the combined teachings of Ko and Xiong disclose the method of claim 7, wherein each of the plurality of symbol periods has at least one intervening symbol period therebetween (Ko Fig.17, ¶0182).

As to claim 13 the combined teachings of Ko and Xiong disclose the method of claim 1, further comprising: generating a reference signal symbol based at least in part on the reference signal sequence (Ko ¶0196- 2nd sentence- generate a payload of the PSBCH and a sequence of a DMRS mapped to a symbol to which the PSBCH is mapped ); and generating the first reference signal based at least in part on applying the first parameter to the reference signal symbol (Xiong ¶0033- 1st sentence- depicting a set of orthogonal cover codes (OCCs) when the number (K) of DMRS sequences (or symbols) .

As to claim 14 the combined teachings of Ko and Xiong disclose the method of claim 13, wherein the first parameter is a first cyclic shift of the reference signal symbol that differs from the second parameter that is a second cyclic shift of the reference signal symbol (Xiong ¶0026- 2nd sentence- multiple mutually orthogonal reference signals can be generated by employing different cyclic shifts.; 

As to claim 15 the combined teachings of Ko and Xiong disclose the method of claim 1, wherein the reference signal sequence is a demodulation reference signal sequence and the plurality of reference signals are a plurality of demodulation reference signals (Ko ¶0168- 1st sentence- UE may acquire an SSB index based on the DMRS sequence and the PBCH payload).

As to claim 16 the combined teachings of Ko and Xiong disclose the method of claim 1, wherein the plurality of parameters are a plurality of orthogonal cover codes (Xiong ¶0066- penultimate sentence-apply an orthogonal cover code (OCC) to each DMRS sequence, wherein the OCC is randomly selected from a pool of OCCs.)

As to claim 17 the combined teachings of Ko and Xiong disclose the method of claim 1, wherein the reference signal sequence is a Gold sequence (Ko ¶0241- 1st sentence-  the DMRS sequence is generated using a Gold sequence).

As to claim 18 the combined teachings of Ko and Xiong disclose the method of claim 1, wherein the sidelink broadcast channel resource is a resource within a transmission time interval (Ko ¶0183- penultimate sentence- The PSBCH may be transmitted in the same time resource unit as the SLSS or in a time resource unit subsequent to the SLSS.)


As to claim 20 Ko discloses A method for wireless communications by a user equipment (UE), comprising: receiving a sidelink synchronization signal (Ko s2205 of Fig.22); generating a plurality of reference signals for transmission within a sidelink broadcast channel resource based at least in part on receiving the sidelink synchronization signal(Ko ¶0203-1st sentence-  transmitting UE may transmit the PSSS, the SSSS, and the PSBCH to the receiving UE ; Ko ¶0203- last sentence- the above-described information may be obtained through the sequence of the DMRS mapped to the symbol to which the PSBCH is mapped ; and monitoring, within the sidelink broadcast channel resource, for a first reference signal of the plurality of reference signals- plurality of reference signals considered a DMRS sequence (Ko, Fig 20; ¶0196- 2nd sentence- UE may ...generate a payload of the PSBCH and a sequence of a DMRS mapped to a symbol to which the PSBCH is mapped);  
Ko however is silent wherein the first reference signal is generated based at least in part on applying, to a reference signal sequence, a first parameter of the plurality of parameters that is orthogonal to a second parameter of the plurality of parameters that is applied to the reference signal sequence to generate a second reference signal of the plurality of reference signals. However, in an analogous art Xiong remedies this deficiency: Xiong ¶0032- penultimate sentence- The UE can apply the predetermined OCC to each of the K DMRS sequences, ¶0066- penultimate sentence-apply an orthogonal cover code (OCC) to each DMRS sequence, wherein the OCC is randomly selected from a pool of OCCs, wherein the OCCs in the pool are predefined based on a value of K ; Xiong ¶0050- 1st and 2nd sentences- UE can generate K DMRS sequences to be transmitted....  a predetermined orthogonal cover code (OCC) can be applied to each DMRS sequence, wherein the predetermined OCC is selected based on a value) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ko with that of Xiong for the purpose of modifying D2D resources (Xiong ¶032- 1st sentence).  

As to claim 21 the combined teachings of Ko and Xiong the method of claim 20, further comprising: monitoring, within the sidelink broadcast channel resource, for the second reference signal (Ko ¶0203- the receiving UE may acquire information included in the PSSS, SSSS and PSBCH based on the received PSSS, SSSS, and PSBCH (S2207).... he above-described information may be obtained through the sequence of the DMRS). 

As to claim 22 the combined teachings of Ko and Xiong disclose the method of claim 20, further comprising: demodulating the sidelink broadcast channel resource based at least in part on the first reference signal to receive a first sidelink broadcast channel transmission; and demodulating the sidelink broadcast channel resource based at least in part on the second reference signal to receive a second sidelink broadcast channel transmission (Ko ¶0239- Each PSBCH may include DMRS REs and data REs.....data (or payload) of the PSBCH and a DMRS for demodulating the PSBCH may be mapped in the same OFDM symbol. In other words, the DMRS for PSBCH demodulation may be mapped to at least some of a plurality of OFDM symbols to which the data (or payload) of the PSBCH is mapped)

As to claim 23 the combined teachings of Ko and Xiong disclose the method of claim 20, wherein receiving the sidelink synchronization signal comprises: receiving the sidelink synchronization signal that indicates an identifier of the sidelink synchronization signal, wherein the plurality of parameters are identified based at least in part on the identifier of the sidelink synchronization signal. (Ko ¶0241- The specific ID may be the same as an ID detected from the SSSS sequence. If the S-SSB is repeatedly transmitted with a specific index, an index indicating the S-SSB may be used for the initialization value of the DMRS sequence).

As to claim 25 the combined teachings of Ko and Xiong disclose the method of claim 20, wherein monitoring for the first reference signal comprises: monitoring for the first reference signal within a plurality of subcarriers of the sidelink broadcast channel resource that are uniformly spaced in frequency( Ko ¶0240- the DMRS REs are arranged at equal intervals within an OFDM symbol, and the DMRS REs in each OFDM symbol to which the PSBCH is allocated use the same frequency position).

As to claim 26 the combined teachings of Ko and Xiong disclose the method of claim 25, wherein each of the plurality of subcarriers has at least one intervening subcarrier therebetween ( Ko ¶0139-the PBCH includes data REs and demodulation reference signal (DMRS) REs in each OFDM symbol. There are three DMRS REs per RB, with three data REs between every two adjacent DMRS REs)

As to claim 27 the combined teachings of Ko and Xiong disclose the method of claim 20, wherein monitoring for the first reference signal comprises: monitoring for the first reference signal within a plurality of symbol periods of the sidelink broadcast channel resource that are uniformly spaced in time(Ko ¶0242- more OFDM symbols, such as 6 or 8 OFDM symbols, may be used for the PSBCH.).

As to claim 28 the combined teachings of Ko and Xiong disclose the method of claim 27, wherein each of the plurality of symbol periods has at least one intervening symbol period therebetween(Ko Fig.17, ¶0182).

As to claim 29 the combined teachings of Ko and Xiong disclose the method of claim 20, wherein the reference signal sequence is a demodulation reference signal sequence and the plurality of Ko ¶0168- 1st sentence- UE may acquire an SSB index based on the DMRS sequence and the PBCH payload).

As to claim 30 the combined teachings of Ko and Xiong disclose the method of claim 20, wherein the plurality of parameters are a plurality of orthogonal cover codes(Xiong ¶0066- penultimate sentence-apply an orthogonal cover code (OCC) to each DMRS sequence, wherein the OCC is randomly selected from a pool of OCCs.).

As to claim 31 the combined teachings of Ko and Xiong disclose the method of claim 20, wherein the reference signal sequence is a Gold sequence(Ko ¶0241- 1st sentence-  the DMRS sequence is generated using a Gold sequence).

As to claim 32 the combined teachings of Ko and Xiong disclose the method of claim 20, wherein the sidelink broadcast channel resource is a resource within a transmission time interval(Ko ¶0183- penultimate sentence- The PSBCH may be transmitted in the same time resource unit as the SLSS or in a time resource unit subsequent to the SLSS.).

As to claim 34, Ko discloses an apparatus for wireless communications by a user equipment (UE) (Ko, Fig.28,¶0268), comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor (Ko ¶0270) to cause the apparatus to: receive a sidelink synchronization signal (Ko ¶0182-last sentence- UE, ... transmit a sidelink synchronization signal (SLSS) and the remaining UEs transmit and receive signals in synchronization with the SLSS; Ko ¶0192- last two sentences- UEs.... receive signals in synchronization with the synchronization signal may be used.....the node may be a global navigation satellite system (GNSS), a BS, an eNB, a gNB, etc.); generate a plurality of reference signals for transmission within a sidelink broadcast channel resource based at least in part on receiving the sidelink synchronization signal- plurality of reference signals considered a DMRS sequence (Ko, Fig 20; ¶0196- 2nd sentence- UE may ...generate a payload of the PSBCH and a sequence of a DMRS mapped to a symbol to which the PSBCH is mapped); and transmit, within the sidelink broadcast channel resource, a first reference signal of the plurality of reference signals (Ko ¶0239- 2nd sentence- PSBCH may include DMRS REs ). 
Ko however is silent in identifying a plurality of parameters that are configured for generating the plurality of reference signals where the first reference signal is generated based at least in part on applying, to a reference signal sequence, a first parameter of the plurality of parameters that is
orthogonal to a second parameter of the plurality of parameters that is applied to the reference
signal sequence to generate a second reference signal of the plurality of reference signals.- a first parameter equivalent to an orthogonal cover code (OCC). However, in an analogous art Xiong remedies this deficiency: Xiong ¶0032- penultimate sentence- The UE can apply the predetermined OCC to each of the K DMRS sequences, ¶0066- penultimate sentence-apply an orthogonal cover code (OCC) to
each DMRS sequence, wherein the OCC is randomly selected from a pool of OCCs, wherein the OCCs in the pool are predefined based on a value of K ; Xiong ¶0050- 1st and 2nd sentences- UE can generate K DMRS sequences to be transmitted....  a predetermined orthogonal cover code (OCC) can be applied to each DMRS sequence, wherein the predetermined OCC is selected based on a value)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ko with that of Xiong for the purpose of modifying D2D resources (Xiong ¶032- 1st sentence).

As to claim 35 the combined teachings of Ko and Xiong disclose the apparatus of claim 34, further comprising a receiver, wherein the instructions to receive the sidelink synchronization signal are (Ko ¶0241- The specific ID may be the same as an ID detected from the SSSS sequence. If the S-SSB is repeatedly transmitted with a specific index, an index indicating the S-SSB may be used for the initialization value of the DMRS sequence).

As to claim 37 the combined teachings of Ko and Xiong disclose the apparatus of claim 34, wherein the instructions are further executable by the processor to cause the apparatus to: transmit, within the sidelink broadcast channel resource, a first sidelink broadcast transmission that corresponds to the first reference signal(Ko ¶0239- 2nd sentence-  The PSBCH may be modulated and demodulated by CP-based OFDM. Each PSBCH may include DMRS REs and data REs.).

As to claim 38 the combined teachings of Ko and Xiong disclose the apparatus of claim 34, wherein the instructions to transmit the first reference signal are executable by the processor to cause the apparatus to: transmit the first reference signal within a plurality of subcarriers of the sidelink broadcast channel resource that are uniformly spaced in frequency( Ko ¶0240- the DMRS REs are arranged at equal intervals within an OFDM symbol, and the DMRS REs in each OFDM symbol to which the PSBCH is allocated use the same frequency position)..

As to claim 39 the combined teachings of Ko and Xiong disclose the apparatus of claim 38, wherein each of the plurality of subcarriers has at least one intervening subcarrier therebetween( Ko ¶0139- the PBCH includes data REs and demodulation reference signal (DMRS) REs in each OFDM symbol. There are three DMRS REs per RB, with three data REs between every two adjacent DMRS REs.).

As to claim 40 the combined teachings of Ko and Xiong disclose the apparatus of claim 34, wherein the instructions to transmit the first reference signal are executable by the processor to cause the apparatus to: transmit the first reference signal within a plurality of symbol periods of the sidelink broadcast channel resource that are uniformly spaced in time (Ko ¶0242- more OFDM symbols, such as 6 or 8 OFDM symbols, may be used for the PSBCH.).

As to claim 41 the combined teachings of Ko and Xiong disclose the apparatus of claim 40, wherein each of the plurality of symbol periods has at least one intervening symbol period therebetween(Ko Fig.17, ¶0182).

As to claim 45 the combined teachings of Ko and Xiong disclose the apparatus of claim 34, wherein the instructions are further executable by the processor to cause the apparatus to: generate a reference signal symbol based at least in part on the reference signal sequence(Ko ¶0196- 2nd sentence- generate a payload of the PSBCH and a sequence of a DMRS mapped to a symbol to which the PSBCH is mapped ); and generate the first reference signal based at least in part on applying the first
parameter to the reference signal symbol(Xiong ¶0033- 1st sentence- depicting a set of orthogonal cover codes (OCCs) when the number (K) of DMRS sequences (or symbols).

As to claim 46 Ko discloses An apparatus for wireless communications by a user equipment (UE) (Ko, Fig.28,¶0268), comprising :a receiver, a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor (Ko ¶0270) to cause the apparatus to: receive, via the receiver, a sidelink synchronization signal (Ko s2205 of Fig.22); generating a plurality of reference signals for transmission within a sidelink broadcast Ko ¶0203-1st sentence-  transmitting UE may transmit the PSSS, the SSSS, and the PSBCH to the receiving UE ; Ko ¶0203- last sentence- the above-described information may be obtained through the sequence of the DMRS mapped to the symbol to which the PSBCH is mapped ; and monitor, within the sidelink broadcast channel resource, for a first reference signal of the plurality of reference signals- plurality of reference signals considered a DMRS sequence (Ko, Fig 20; ¶0196- 2nd sentence- UE may ...generate a payload of the PSBCH and a sequence of a DMRS mapped to a symbol to which the PSBCH is mapped);  
Ko however is silent wherein the first reference signal is generated based at least in part on applying, to a reference signal sequence, a first parameter of the plurality of parameters that is orthogonal to a second parameter of the plurality of parameters that is applied to the reference signal sequence to generate a second reference signal of the plurality of reference signals. However, in an analogous art Xiong remedies this deficiency: Xiong ¶0032- penultimate sentence- The UE can apply the predetermined OCC to each of the K DMRS sequences, ¶0066- penultimate sentence-apply an orthogonal cover code (OCC) to each DMRS sequence, wherein the OCC is randomly selected from a pool of OCCs, wherein the OCCs in the pool are predefined based on a value of K ; Xiong ¶0050- 1st and 2nd sentences- UE can generate K DMRS sequences to be transmitted....  a predetermined orthogonal cover code (OCC) can be applied to each DMRS sequence, wherein the predetermined OCC is selected based on a value) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ko with that of Xiong for the purpose of modifying D2D resources (Xiong ¶032- 1st sentence).  

As to clam 47 the combined teachings of Ko and Xiong disclose the apparatus of claim 46, wherein the instructions are further executable by the processor to cause the apparatus to: monitor, within the sidelink broadcast channel resource, for the second reference signal(Ko ¶0203- the receiving UE may acquire information included in the PSSS, SSSS and PSBCH based on the received PSSS, SSSS, and PSBCH (S2207).... he above-described information may be obtained through the sequence of the DMRS).

As to claim 48 the combined teachings of Ko and Xiong disclose the apparatus of claim 46, wherein the instructions are further executable by the processor to cause the apparatus to: receive, within the sidelink broadcast channel resource, the first reference signal based at least in part on the first parameter and the second reference signal based at least in part on the second parameter; demodulate the sidelink broadcast channel resource based at least in part on the first reference signal to receive a first sidelink broadcast channel transmission; and demodulate the sidelink broadcast channel resource based at least in part on the second reference signal to receive a second sidelink broadcast channel transmission(Ko ¶0239- Each PSBCH may include DMRS REs and data REs.....data (or payload) of the PSBCH and a DMRS for demodulating the PSBCH may be mapped in the same OFDM symbol. In other words, the DMRS for PSBCH demodulation may be mapped to at least some of a plurality of OFDM symbols to which the data (or payload) of the PSBCH is mapped).

As to claim 49 the combined teachings of Ko and Xiong disclose the apparatus of claim 46, wherein the instructions to receive the sidelink synchronization signal are executable by the processor to cause the apparatus to: receive the sidelink synchronization signal that indicates an identifier of the sidelink synchronization signal, wherein the plurality of parameters are identified based at least in part on the identifier of the sidelink synchronization signal. (Ko ¶0241- The specific ID may be the same as an ID detected from the SSSS sequence. If the S-SSB is repeatedly transmitted with a specific index, an index indicating the S-SSB may be used for the initialization value of the DMRS sequence).


As to claim 51 the combined teachings of Ko and Xiong disclose the apparatus of claim 46, wherein the instructions to monitor for the first reference signal are executable by the processor to cause the apparatus to: monitor for the first reference signal within a plurality of subcarriers of the sidelink broadcast channel resource that are uniformly spaced in frequency (Ko ¶0240- the DMRS REs are arranged at equal intervals within an OFDM symbol, and the DMRS REs in each OFDM symbol to which the PSBCH is allocated use the same frequency position).

As to claim 52 the combined teachings of Ko and Xiong disclose the apparatus of claim 51, wherein each of the plurality of subcarriers has at least one intervening subcarrier therebetween( Ko ¶0139-the PBCH includes data REs and demodulation reference signal (DMRS) REs in each OFDM symbol. There are three DMRS REs per RB, with three data REs between every two adjacent DMRS REs).

As to claim 53 the combined teachings of Ko and Xiong disclose the apparatus of claim 46, wherein the instructions to monitor for the first reference signal are executable by the processor to cause the apparatus to: monitor for the first reference signal within a plurality of symbol periods of the sidelink broadcast channel resource that are uniformly spaced in time(Ko ¶0242- more OFDM symbols, such as 6 or 8 OFDM symbols, may be used for the PSBCH.).

As to claim 54 Ko discloses An apparatus for wireless communications by a user equipment (UE) (Ko, Fig.28,¶0268), comprising: means for receiving a sidelink synchronization signal(Ko ¶0182-last sentence- UE, ... transmit a sidelink synchronization signal (SLSS) and the remaining UEs transmit and receive signals in synchronization with the SLSS; Ko ¶0192- last two sentences- UEs.... receive signals in synchronization with the synchronization signal may be used.....the node may be a global navigation satellite system (GNSS), a BS, an eNB, a gNB, etc.); means for generating a plurality of reference signals for (Ko, Fig 20; ¶0196- 2nd sentence- UE may ...generate a payload of the PSBCH and a sequence of a DMRS mapped to a symbol to which the PSBCH is mapped); and means for transmitting, within the sidelink broadcast channel resource, a first reference signal of the plurality of reference signals(Ko ¶0239- 2nd sentence- PSBCH may include DMRS REs ).  
Ko however is silent of the means for identifying a plurality of parameters that are configured for  generating the plurality of reference signals based at least in part on applying, to a reference signal sequence, a first parameter of the plurality of parameters that is orthogonal to a second parameter of the plurality of parameters that is applied to the reference signal sequence to generate a second reference signal of the plurality of reference signals. However, in an analogous art Xiong remedies this deficiency: Xiong ¶0032- penultimate sentence- The UE can apply the predetermined OCC to each of the K DMRS sequences, ¶0066- penultimate sentence-apply an orthogonal cover code (OCC) to
each DMRS sequence, wherein the OCC is randomly selected from a pool of OCCs, wherein the OCCs in the pool are predefined based on a value of K ; Xiong ¶0050- 1st and 2nd sentences- UE can generate K DMRS sequences to be transmitted....  a predetermined orthogonal cover code (OCC) can be applied to each DMRS sequence, wherein the predetermined OCC is selected based on a value)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ko with that of Xiong for the purpose of modifying D2D resources (Xiong ¶032- 1st sentence).

As to claim 55 Ko discloses An apparatus for wireless communications by a user equipment (UE), comprising: means for receiving a sidelink synchronization signal (Ko s2205 of Fig.22); generating a plurality of reference signals for transmission within a sidelink broadcast channel resource based at least in part on receiving the sidelink synchronization signal(Ko ¶0203-1st sentence-  transmitting UE may transmit the PSSS, the SSSS, and the PSBCH to the receiving UE ; Ko ¶0203- last sentence- the above-described information may be obtained through the sequence of the DMRS mapped to the symbol to which the PSBCH is mapped ; and means for monitoring , within the sidelink broadcast channel resource, for a first reference signal of the plurality of reference signals- plurality of reference signals considered a DMRS sequence (Ko, Fig 20; ¶0196- 2nd sentence- UE may ...generate a payload of the PSBCH and a sequence of a DMRS mapped to a symbol to which the PSBCH is mapped);  
Ko however is silent  of the means for identifying a plurality of parameters that are configured for generating the plurality of reference signals wherein the first reference signal is generated based at least in part on applying, to a reference signal sequence, a first parameter of the plurality of parameters that is orthogonal to a second parameter of the plurality of parameters that is applied to the reference signal sequence to generate a second reference signal of the plurality of reference signals. However, in an analogous art Xiong remedies this deficiency: Xiong ¶0032- penultimate sentence- The UE can apply the predetermined OCC to each of the K DMRS sequences, ¶0066- penultimate sentence-apply an orthogonal cover code (OCC) to each DMRS sequence, wherein the OCC is randomly selected from a pool of OCCs, wherein the OCCs in the pool are predefined based on a value of K ; Xiong ¶0050- 1st and 2nd sentences- UE can generate K DMRS sequences to be transmitted....  a predetermined orthogonal cover code (OCC) can be applied to each DMRS sequence, wherein the predetermined OCC is selected based on a value) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ko with that of Xiong for the purpose of modifying D2D resources (Xiong ¶032- 1st sentence).  

Claims 3, 9, 10, 24, 36, 42, 43 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Xiong  and further in view of Kaur et al (US 2017014274)
As to claim 3 the combined teachings of  Ko and Xiong discloses the method of claim 1, however silent wherein receiving the sidelink synchronization signal comprises: receiving the sidelink synchronization signal that indicates a number of hops between the UE and a synchronization source for the sidelink synchronization signal, wherein the plurality of parameters are identified based at least in part on the number of hops. However, in an analogous art Kaur remedies this deficiency:  (Kaur ¶0275 The D2DSS may carry (e.g., implicitly carry) the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count.  the difference in cyclic shift between two D2DSS symbols may indicate the hop count ¶0276- Other combinations based on the above described techniques may be used to carry the synchronization source information implicitly) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Kaur for the purpose of indicating hop counts by cyclic shifts of synchronization signals (Kaur ¶0275- 2nd sentence).

As to claim 9 the combined teachings of Ko and Xiong disclose the method of claim 1, however silent further comprising: determining to apply the first parameter based at least on a function of number of hops between the UE and a synchronization source for the sidelink synchronization signal- 1st parameter considered a cyclic shift. 
However, in an analogous art Kaur remedies this deficiency: (Kaur ¶0275-The cyclic shift associated to a D2DSS may be used to indicate the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count.  the difference in cyclic shift between two D2DSS symbols may indicate the hop count ¶0276- Other combinations based on the above described techniques may be used to carry the synchronization source information implicitly. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that (Kaur ¶0275- 2nd sentence). 

As to claim 10 the combined teachings of Ko, Xiong and Kaur disclose the method of claim 9, wherein the function is a modulo function (Ko ¶0220- sequence may be generated using cyclic shift values ....Since the NR SSS sequence characteristically generates two m-sequences by a modulo operation).

As to claim 24 the combined teachings of Ko and Xiong disclose the method of claim 20, however silent wherein receiving the sidelink synchronization signal comprises: receiving the sidelink synchronization signal that indicates a number of hops between the UE and a synchronization source for the sidelink synchronization signal, wherein the plurality of parameters are identified based at least in part on the number of hops. However, in an analogous art Kaur remedies this deficiency:  (Kaur ¶0275 The D2DSS may carry (e.g., implicitly carry) the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count.  the difference in cyclic shift between two D2DSS symbols may indicate the hop count ¶0276- Other combinations based on the above described techniques may be used to carry the synchronization source information implicitly) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Kaur for the purpose of indicating hop counts by cyclic shifts of synchronization signals (Kaur ¶0275- 2nd sentence).

As to claim 36 the combined teachings of Ko and Xiong disclose the apparatus of claim 34, however silent wherein the instructions to receive the sidelink synchronization signal are executable by the processor to cause the apparatus to: receive the sidelink synchronization signal that indicates Kaur ¶0275 The D2DSS may carry (e.g., implicitly carry) the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count.  the difference in cyclic shift between two D2DSS symbols may indicate the hop count ¶0276- Other combinations based on the above described techniques may be used to carry the synchronization source information implicitly) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Kaur for the purpose of indicating hop counts by cyclic shifts of synchronization signals (Kaur ¶0275- 2nd sentence).

As to claim 42 the combined teachings of Ko and Xiong disclose the apparatus of claim 34, however silent wherein the instructions are further executable by the processor to cause the apparatus to: determine to apply the first parameter based at least on a function of a number of hops between the UE and a synchronization source for the sidelink synchronization signal. However, in an analogous art Kaur remedies this deficiency: However, in an analogous art Kaur remedies this deficiency: (Kaur ¶0275-The cyclic shift associated to a D2DSS may be used to indicate the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count.  the difference in cyclic shift between two D2DSS symbols may indicate the hop count ¶0276- Other combinations based on the above described techniques may be used to carry the synchronization source information implicitly. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Kaur for the purpose of indicating hop counts by cyclic shifts of synchronization signals (Kaur ¶0275- 2nd sentence). 

As to claim 43 the combined teachings of Ko, Xiong and Kaur disclose the apparatus of claim 42, wherein the function is a modulo function (Ko ¶0220- sequence may be generated using cyclic shift values ....Since the NR SSS sequence characteristically generates two m-sequences by a modulo operation).

As to claim 50 the combined teachings of Ko and Xiong disclose the apparatus of claim 46, however silent wherein the instructions to receive the sidelink synchronization signal are executable by the processor to cause the apparatus to: receive the sidelink synchronization signal that indicates a number of hops between the UE and a synchronization source for the sidelink synchronization signal, wherein the plurality of parameters are identified based at least in part on the number of hops. However, in an analogous art Kaur remedies this deficiency:  (Kaur ¶0275 The D2DSS may carry (e.g., implicitly carry) the hop count. The cyclic shift associated to a D2DSS may be used to indicate the hop count.  the difference in cyclic shift between two D2DSS symbols may indicate the hop count ¶0276- Other combinations based on the above described techniques may be used to carry the synchronization source information implicitly ) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Kaur for the purpose of indicating hop counts by cyclic shifts of synchronization signals (Kaur ¶0275- 2nd sentence).

Claims 11, 12, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Xiong  and further in view of Zhang et al (US 20190116567).

As to claim 11  the combined teachings of Ko and Xiong disclose the method of claim 1, however silent further comprising: determining to apply the first parameter based at least on a function of an identifier indicated in the sidelink synchronization signal. However, in an analogous art Zhang Zhang ¶0036- determining to apply orthogonal mask, Table.1) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Zhang for the purpose of applying an orthogonal function on an identifier of a synchronization signal  (Zhang ¶0036)

As to claim 12 the combined teachings of Ko, Xiong and Zhang disclose the method of claim 11, wherein the function is a modulo function (Zhang Table 1 ,¶0043).

As to claim 44 the combined teachings of Ko and Xiong disclose the apparatus of claim 34, however silent wherein the instructions are further executable by the processor to cause the apparatus to: determine to apply the first parameter based at least on a function of an identifier indicated in the sidelink synchronization signal. However, in an analogous art Zhang remedies this deficiency: (Zhang ¶0036- determining to apply orthogonal mask, Table.1) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Zhang for the purpose of applying an orthogonal function on an identifier of a synchronization signal  (Zhang ¶0036).

Claims 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Xiong  and further in view of Cho et al (US 20200092876).

As to claim 19 the combined teachings of Ko and Xiong disclose the method of claim 1, however silent further comprising: generating the reference signal sequence based at least in part on initializing a pseudo random sequence generator with an initialization value. However, in an analogous art Cho remedies this deficiency: (Cho ¶0035- 1st sentence-  pseudo-random sequences are employed for the DMRS and are mapped onto subcarriers). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Cho for the purpose of mapping pseudo-random sequences for DMRS (Cho ¶0035- 1st sentence).

As to claim 33 the combined teachings of Ko and Xiong disclose the method of claim 20, however silent further comprising: generating the reference signal sequence based at least in part on initializing a pseudo random sequence generator with an initialization value. However, in an analogous art Cho remedies this deficiency: (Cho ¶0035- 1st sentence-  pseudo-random sequences are employed for the DMRS and are mapped onto subcarriers). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Ko and Xiong with that of Cho for the purpose of mapping pseudo-random sequences for DMRS (Cho ¶0035- 1st sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462